Title: From Thomas Jefferson to Peter Carr, 22 June 1792
From: Jefferson, Thomas
To: Carr, Peter



Dear Sir
Philadelphia June 22. 1792.

I received in due time your favor of May 28. with the notes it contained on the subject of Waste. Your view of the subject as far as it goes is perfectly proper. Perhaps in such a question in this country, where the husbandry is so different, it might be necessary to go further and enquire whether any difference of this kind should produce a difference in the law. The main objects of the law of waste in England are 1. to prevent any disguise of the lands which might lessen the reversioner’s evidences of title, such as the change of pasture into arable &c. 2. to prevent any deterioration of it, as the cutting down forest, which in England is an injury. So careful is the law there against permitting a deterioration of the land, that tho’ it will permit such improvements in the same line, as manuring arable lands, leading water into pasture lands, &c yet it will not permit improvements in a different line, such as erecting buildings, converting pasture into arable, &c lest these should lead to a deterioration. Hence we might argue in Virginia that tho’ the cutting down forest is, in our husbandry, rather an improvement generally, yet it is not so always, and that therefore it is safer never to admit it. Consequently there is no reason for adopting different rules of  waste here from those established in England.—Your objection to Ld. Kaims that he is too metaphysical is just, and it is the chief objection to which his writings are liable. It is to be observed also that tho’ he has given us what should be the system of equity, yet it is not the one actually established, at least not in all it’s parts. The English Chancellors have gone on from one thing to another without any comprehensive or systematic view of the whole field of equity, and therefore they have sometimes run into inconsistencies and contradictions.—Never fear the want of business. A man who qualifies himself well for his calling never fails of employment in it. The foundation you will have laid in legal reading will enable you to take a higher ground than most of your competitors, and even ignorant men can see who it is that is not one of themselves. Go on then with courage, and you will be sure of success; for which be assured no one wishes more ardently, nor has more sincere sentiments of friendship towards you than Dear Sir your affectionate friend

Th: Jefferson

